Citation Nr: 1402175	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-30 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to November 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Seattle, Washington VA Regional Office (RO).  The Veteran died in August 2011.  

The Appellant is the Veteran's surviving spouse and has been substituted as the Appellant for the claim that had been on appeal at the time of his death.  See 38 U.S.C.A. § 5121A (West 2012).


FINDING OF FACT

The Veteran's headaches were productive of characteristic prostrating attacks averaging one in two months over several months during the appeal period, but were not productive of characteristic prostrating attacks occurring on average of once a month over several months or more.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for headaches have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an October 2008 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Appellant, as the Veteran's substitute, is challenging the initial evaluation assigned following the granting of service connection for the headache disability.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent him an SOC that contained, in pertinent part, the criteria for establishing his entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating, meaning higher than the initial 0 percent rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Appellant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with a VA examination which is adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Appellant).



Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In October 2008, the Veteran's claim of service connection for headaches was received.  He reported that he had very frequent headaches, some which last for hours, and some which lasted for days.  He was granted service connection for  headaches, rated as noncompensable, and he sought a higher rating.  

The Veteran was afforded a VA examination in February 2009.  The Veteran indicated that his headaches would start in the temples area and move backwards to the neck.  When the headaches began, he was able to go to work, but required medication.  He experienced headaches on an average of two times per day and they lasted 30 minutes.  There were no other symptoms other than an inability to concentrate.  The Veteran was taking Hydrocodone.  The diagnosis was chronic headaches secondary to a broken jaw condition, which were tension headaches.  It was noted that the Veteran had not been working since May 2008, but this was due to a left elbow injury.  

In October 2009, the Veteran submitted correspondence in which he documented in a log when he had headaches which occurred mostly once to twice daily.  He indicated that he would take either aspirin or his prescribed medication.  

In a February 2011 letter, the Appellant indicated that the Veteran had experienced headaches issues for many years.  She stated that he was retired.  She indicated that on occasion he would wake up with terrible headaches.  

Information from the Social Security Administration (SSA) showed that the Veteran received disability benefits, but that was due to orthopedic disorders.

VA records dated in 2007-2011 documented that the Veteran had a chronic headache disorder.  The Veteran was taking Hydrocodone for relief.  The records described the headaches as being "stable."  A September 2010 reported noted that his headaches were a 4 out of 10 on a pain scale of 1 to 10 with 10 being worse.  In a February 24, 2010 report, the Veteran reported that he had experienced these headaches "forever" and that they lasted about one hour.  The examiner noted that the Veteran had kept a log of his headaches, which were thought to be musculoskeletal rather than migraine in nature.  In a January 2011 report, the Veteran indicated that his pain was a 5, but that he had good relief from his medication.  In August 2011, the Veteran reported having a headache rated at a 3 for pain.  He indicated that he took medication for his headaches and his pain was controlled at an acceptable level.  

The Board notes that prior to his death, the Veteran underwent a computerized tomography (CT) and magnetic resonance imaging (MRI) of the brain, but they were diagnostic as to a stroke that he had suffered.  

The regulations pertaining to neurological disabilities were revised, effective October 23, 2008.  See 73 Fed. Reg. 54693-01 (Sept. 23, 2008); see also VBA Fast Letter 8-36 (Oct. 24, 2008).  The criteria for headaches, however, were not revised.

For migraine disabilities (headaches by analogy per 38 C.F.R. § 4.20) a 0 percent rating is assigned for less frequent attacks than is required for a 10 percent rating, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months over the last several months, a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on average of once a month over the last several months, and a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (effective before and after October 23, 2008).

The Rating Schedule does not define "prostrating."  "Prostration" has been defined as "complete physical or mental exhaustion."  MERRIAM-WEBSTER'S NEW COLLEGIATE DICTIONARY 999 (11th ed. 2007).  ""prostration" has also been defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  See Eady v. Shinseki, No. 11-3223, 2013 WL 500460 (Vet. App. Feb. 12, 2013) (The Board adopts the Court's definition as its own.).

In this case, the Veteran's headaches are adequately controlled by his medication with regard to pain.  The record is replete with medical treatment records and they do in fact reflect complaints of headaches; however, at no time are they described as being prostrating or in accordance with any of the definitions above.  The headaches were rated on the pain scale of no more than 5 and the Veteran himself indicated that the headaches were controlled or relieved by the medication.  The Board has carefully reviewed the Veteran's log which spans approximately 5 months.  He clearly had frequent and daily headaches as contemplated under his current noncompensable rating.  Although he reported laying down for headaches at various times, it does not reflect that he had complete, extreme, or marked exhaustion or loss of strength.  However, the Board observes that on one occasion, the Veteran reported that he missed an important social event.  The Board accepts that the Veteran had a prostrating headache at that time as it appears reasonable that he would have attended, given that he reported only one such instance of missing an obligation.  As such, the Board finds that the criteria for a 10 percent rating, but no more are met.  Prostrating headaches did not occur at a rate of once a month over a period of several months, particularly given the numerous medical records documenting the Veteran's medical treatment and various complaints from 2007 to 2011, which do not document any headaches of this level of severity.  Further, with regard to severe economic inadaptability, the Board notes that although the Veteran is retired, he ceased employment due to orthopedic issues.  Moreover, as noted, a 50 percent rating also requires very frequent completely prostrating and prolonged attacks which the Veteran did not have during the course of the appeal period.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 10 percent for headaches.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's headaches are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There have not been any hospitalizations or marked interference with employment.  Therefore, referral for consideration of an extraschedular rating is not warranted.



ORDER

Entitlement to a 10 percent rating for headaches is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


